—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of East Hampton dated October 14, 1998, granting the intervenors’ application for a special use permit to operate a horse farm, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Henry, J.), dated September 27, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs payable to the respondent and the intervenor-respondents.
The determination of the Planning Board of East Hampton (hereinafter the Planning Board) was not arbitrary or capricious and is supported by substantial evidence (see, Matter of Khan v Zoning Bd. of Appeals, 87 NY2d 344; Matter of Cowan v Kern, 41 NY2d 591). In particular, we find no basis to disturb the Planning Board’s findings that the proposed horse farm, with the conditions imposed, is a permissible use within the meaning of the agricultural easement that burdens the property, and would not violate any relevant provision of the Code of the Town of East Hampton or the New York Agriculture and Markets Law.
The petitioners’ remaining contentions are without merit. Friedmann, J. P., Florio, Luciano and Feuerstein, JJ., concur.